DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 05/24/2021. It is noted, however, that applicant has not filed a certified copy of the China 202110564845.3 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0321904 (hereafter Kim).
Regarding claim 1, Kim, at least as shown in figure 1, discloses a motherboard, comprising: 
a main circuit board (120); 
a first connector (on the right side edge of board 120), disposed on the main circuit board; 
a power circuit board (13), a periphery of the power circuit board spaced apart from a periphery of the main circuit board; 
a second connector (on the left side edge of the board 130), disposed on the power circuit board; and 
a first cable (150), electrically connecting the first connector with the second connector.

Claim 1 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5909584 (hereafter Tavallaei).
Regarding claim 1, Tavallaei, as shown in figure 2, discloses a motherboard, comprising: 
a main circuit board (108); 
a first connector (cable connector), disposed on the main circuit board; 
a power circuit board (160), a periphery of the power circuit board spaced apart from a periphery of the main circuit board (regardless how boards 108 and 160 are arranged); 
a second connector (cable connector), disposed on the power circuit board; and 
a first cable (“cable”), electrically connecting the first connector with the second connector.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 5909584 (hereafter Kim/Tavallaei).
Regarding claim 2, Kim/Tavallaei discloses the motherboard according to claim 1, wherein the main circuit board inherently has a width and a length, the power circuit board inherently has a length.
Kim/Tavallaei is silent about an overall length of the motherboard is equal to the length of the main circuit board, an overall width of the motherboard is substantially equal to a sum of the width of the main circuit board and the length of the power circuit board.
However, Kim/Tavallaei does not limit the dimensions of the boards to any specific sizes.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have an overall length of the motherboard is equal to the length of the main circuit board, an overall width of the motherboard is substantially equal to a sum of the width of the main circuit board and the length of the power circuit board, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 3, Kim/Tavallaei discloses the motherboard according to claim 1, except further comprising a first signal socket and a second signal socket, wherein a specification of the first signal socket is the same as a specification of the second signal socket, the first signal socket is disposed on the main circuit board, the second signal socket is disposed on the main circuit board, a first lengthwise direction of the first signal socket is different from a second lengthwise direction of the second signal socket.
	Commination I/O ports or connectors/sockets disposed on periphery of a printed circuit board is old and well known in the art. The Examiner takes Official Notice that such feature are well known in the printed circuit board art.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further comprising a first signal socket and a second signal socket, wherein a specification of the first signal socket is the same as a specification of the second signal socket, the first signal socket is disposed on the main circuit board, the second signal socket is disposed on the main circuit board, a first lengthwise direction of the first signal socket is different from a second lengthwise direction of the second signal socket, since such signal sockets are old and well known in the printed circuit board art, and since it has been held that rearranging parts (signal sockets) of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 4, Kim/Tavallaei discloses the motherboard according to claim 3, wherein the second lengthwise direction of the second signal socket can be arranged substantially perpendicular to the first lengthwise direction of the first signal socket.
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to the second lengthwise direction of the second signal socket is substantially perpendicular to the first lengthwise direction of the first signal sockets, since it has been held that rearranging parts (signal sockets) of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding claim 5, Kim/Tavallaei discloses the motherboard according to claim 3, wherein the first lengthwise direction of the first signal socket can be arranged substantially parallel to a widthwise direction of the main circuit board.
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to wherein the first lengthwise direction of the first signal socket is substantially parallel to a widthwise direction of the main circuit board, since it has been held that rearranging parts (signal sockets) of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding claims 6-7, Kim/Tavallaei discloses the motherboard according to claim 1, except further comprising a plurality of first fan sockets, wherein the plurality of first fan sockets are disposed on the main circuit board, the plurality of first fan sockets are arranged along a widthwise direction of the main circuit board and are located adjacent to a short side of the main circuit board (claim 6); and a plurality of second fan sockets, wherein the plurality of second fan sockets are disposed on the main circuit board, the plurality of second fan sockets are arranged along a lengthwise direction of the main circuit board that is substantially perpendicular to the widthwise direction of the main circuit board, the plurality of second fan sockets are located adjacent to a corner of the main circuit board (claim 7).
	Fan connectors/sockets disposed on periphery of a printed circuit board is old and well known in the art. The Examiner takes Official Notice that such feature are well known in the printed circuit board art.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further comprising a plurality of first fan sockets, wherein the plurality of first fan sockets are disposed on the main circuit board, the plurality of first fan sockets are arranged along a widthwise direction of the main circuit board and are located adjacent to a short side of the main circuit board, since such fan sockets are old and well known in the printed circuit board art (claim 6); and a plurality of second fan sockets, wherein the plurality of second fan sockets are disposed on the main circuit board, the plurality of second fan sockets are arranged along a lengthwise direction of the main circuit board that is substantially perpendicular to the widthwise direction of the main circuit board, the plurality of second fan sockets are located adjacent to a corner of the main circuit board (claim 7), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding claim 8, Tavallaei discloses the motherboard according to claim 6, further comprising a fan circuit board (144), a third connector, a fourth connector and a second cable (204), wherein the third connector is disposed on the main circuit board, a periphery of the fan circuit board is inherently spaced apart from the periphery of the main circuit board, the fourth connector is disposed on the fan circuit board, the second cable electrically connects the third connector with the fourth connector.
	Regarding claim 9, Tavallaei discloses the motherboard according to claim 8, inherently further comprising a plurality of second fan sockets that can be disposed on the fan circuit board.
	Regarding claim 10, Kim/Tavallaei discloses the motherboard according to claim 1, except further comprising a PCI-E socket and a handle, wherein the PCI-E socket and the handle are disposed on the main circuit board, a lengthwise direction of the PCI-E socket is substantially perpendicular to a widthwise direction of the main circuit board, the handle is located on a side of the PCI-E socket along the lengthwise direction of the PCI-E socket, the handle is configured for a fixation of a PCI-E expansion card that is plugged into the PCI-E socket. 
	The Examiner takes Official Notice that PCI-E sockets and handle disposed on a printed circuit board are old and well known in the printed circuit board art.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further comprising a PCI-E socket and a handle, wherein the PCI-E socket and the handle are disposed on the main circuit board, a lengthwise direction of the PCI-E socket is substantially perpendicular to a widthwise direction of the main circuit board, the handle is located on a side of the PCI-E socket along the lengthwise direction of the PCI-E socket, the handle is configured for a fixation of a PCI-E expansion card that is plugged into the PCI-E socket, since such features are old and well known in the printed circuit board art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/           Primary Examiner, Art Unit 2847